Citation Nr: 1130515	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  09-17 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from October 1958 to October 1960.  He died in December 2007, and the appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1. The Veteran died in December 2007.  The certificate of death listed the immediate cause of death as post-obstructive pneumonia due to lung mass, presumed lung cancer.  Infection with resistant microorganisms and COPD were listed as other significant conditions contributing to death but not resulting in the underlying cause.  

2.  At the time of the Veteran's death, service connection was in effect for tinea pedis; abscess, left buttock; and torn ligament, left knee.

3.  The medical evidence does not show that post-obstructive pneumonia due to lung mass, presumed lung cancer, infection with resistant microorganisms, and COPD had their onset during service or were related to any in-service disease or injury.

4.  The medical evidence does not show that service-connected tinea pedis; abscess, left buttock; and torn ligament, left knee caused or contributed substantially or materially to cause the Veteran's death.

5.  A preponderance of the medical evidence supports a conclusion that the Veteran's death was not caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment to the Veteran, nor was such the result of an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).

2.  The criteria for an award of Dependency and Indemnity Compensation based on 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or [her] death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Complete notice was provided by letters dated in February 2008 and August 2008, and the claims were readjudicated in an October 2009 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, private and VA medical records, and the Veteran's death certificate.  The Board obtained a VHA medical opinion on the question of entitlement under 38 U.S.C.A. §1151.  The Board finds that there is no duty to obtain a medical opinion on the theory of service connection for cause of death because there is no competent evidence of record indicating that the cause of the Veteran's death may be associated with his active service.  Indeed, in view of the absence of a related disorder during service and long gap between the Veteran's death and active duty, relating the Veteran's death to his service would be entirely speculative.  Therefore, there is no duty to provide a medical opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board has assisted the appellant in obtaining evidence and afforded the appellant the opportunity to give testimony before the Board, although she declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Background

A July 2007 VA hospitalization report noted that the Veteran had advanced chronic obstructive pulmonary disease (COPD) as well as a lung tumor that was presumed to be lung cancer.  The Veteran was admitted to the Temple, Texas, VA Medical Center on September 24, 2007, with complaints of weakness and fever.  He was found to have pneumonia as well as a lung mass that was presumed to be lung cancer, although the Veteran declined any further workup.  When he was transferred to hospice care on November 1, 2007, the discharge diagnosis included methicillin- resistant staphylococcus aureus (MRSA) pneumonia.  The Veteran died in the VA hospice facility on December 1, 2007 at the age of 71.  The death summary report noted that in addition to presumed lung cancer and COPD, the Veteran had post-obstructive pneumonia and was treated with IV antibiotics.  The cause of death was noted as cardiopulmonary failure.  No autopsy was conducted.  

The certificate of death listed the immediate cause of death as post-obstructive pneumonia due to lung mass, presumed lung cancer.  Infection with resistant microorganisms and COPD were listed as other significant conditions contributing to death but not resulting in the underlying cause.  

Service Connection for Cause of Death

Dependency and Indemnity Compensation may be awarded to a surviving spouse upon the service-connected death of the veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see 38 U.S.C.A. Chapter 11.

Generally, a veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by use of applicable presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The service-connected disability may be either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death. 38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).

Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. 38 C.F.R. § 3.312(c)(3).  Further, there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. 38 C.F.R. § 3.312(c)(4).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Board has reviewed the record in its entirety and finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

At the time of the Veteran's death, service connection was in effect for tinea pedis, abscess of the left buttock, and torn left knee ligament, all rated as noncompensably disabling.

Review of the service treatment records shows that post-obstructive pneumonia due to lung mass, presumed lung cancer, infection with resistant microorganisms, and COPD were not clinically evident in military service and the Veteran was not diagnosed as having such disabilities for decades after his separation from active service.  The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no competent medical evidence of record relating the postobstructive pneumonia due to lung mass, presumed lung cancer, infection with resistant microorganisms, or COPD to his active service.

In view of the foregoing, the Board finds that the Veteran's postobstructive pneumonia due to lung mass, presumed lung cancer, infection with resistant microorganisms, and COPD did not have their onset in service and were not related to any in-service disease or injury.

Following a careful review of the record, the Board finds that the evidence does not show that the Veteran's service-connected tinea pedis, abscess of the left buttock, and torn left knee ligament either contributed substantially or materially to the Veteran's death.  None of these disabilities was listed on the death certificate as a cause or significant factor related to his death and no medical professional has attributed the Veteran's death to any of his service connected disabilities which, as noted, were rated as noncompensably disabling at the time of his death.  

Review of the entire record reveals that the Veteran's service-connected tinea pedis, abscess of the left buttock, and torn left knee ligament did not render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death nor were they of such severity as to have a material influence in accelerating death.  

The record does not contain a competent opinion linking the Veteran's death to service or a service-connected disability, and the medical evidence of record does not otherwise demonstrate it is related to service.

As there is no competent evidence linking the cause of the Veteran's death to service or a service connected disease or disability, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R.3.102.

DIC under 38 U.S.C.A. § 1151

Dependency and Indemnity Compensation (DIC) shall be awarded for a qualifying death of a veteran in the same manner as if the death were service connected.  Such is considered a qualifying death if the death was not the result of the veteran's willful misconduct and the death was caused by hospital care, medical or surgical treatment, or examination, and the proximate cause of the death was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

Showing that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination proximately caused death can be done by one of two ways.  First, fault can be shown by evidence that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  Second, fault can be shown by evidence that VA furnished the care without the veteran's, or in appropriate cases, the veteran's representative's informed consent.  See 38 C.F.R. § 3.361(d)(1)(i)-(ii).

The appellant contends that the Veteran contracted MRSA in the VAMC, that it was caused by negligence on the part of VA, and that the MRSA was a contributing cause to the Veteran's death.  She submitted a statement dated in May 2009 from the Veteran's treating VA physician who indicated that it was "possible that the MRSA pneumonia contributed to his death since such pneumonia causes illness and potential death in healthy individuals."

In May 2011, the Board obtained a VHA medical opinion from an infectious disease specialist.  After reviewing the claims folder, the VA physician stated that:

(1) With a high degree of medical certainty, this Veteran's death was not caused by any fault in the care administered to him during his stay in the [VAMC].  The 71 year old Veteran suffered from advanced emphysema and was admitted with what was thought to be lung cancer although further workup was declined by the patient and no post-mortem examination was performed after his death.  He was felt to have developed a post-obstructive pneumonia related to the tumor and had grown [MRSA] in his respiratory secretions which may or may not have been a cause of the pneumonia.  He passed away at a VA hospice facility most likely as a direct consequence of his lung cancer.
(2) With a high degree of medical certainty, the VA exercised an adequate degree of medical care that would be expected of a reasonable health care provider in its September 2007 to December 2007 inpatient treatment.

Hospital acquired (nosocomial) infections with antimicrobial -resistant organisms (sometimes referred to in the lay press as "superbugs") are a fact of life in today's medical environment and have been for decades.  Infection preventionists and infectious diseases physicians have been active in minimizing these infections but the invasive nature of medical care in the modern era and the use of antimicrobials make eradication impossible.  We continue to be aggressive in controlling inappropriate antimicrobial use and enforcing an infection prevention milieu especially hand-washing which will and have decreased the risk of such infections.

The development of such an infection in a hospitalized patient does not at all represent a res ipsa loquitor and in reviewing the medical record, as stated above, there is no evidence to support any deviating from appropriate medical care in this case.

The Board finds that the May 2011 VHA opinion regarding the quality of care of the Veteran while being treated at a VA facility is adequate for evaluation purposes.  Specifically, the claims folder and medical records were available for review, and the physician discussed the relevant findings in the claims folder and provided a rationale for his opinion.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VHA physician's opinion to be of great probative value.

While it is understandable that the appellant is upset at the loss of her spouse, the evidence does not, on its face, suggest any fault on the part of VA treating personnel.  The Board has considered the appellant's beliefs that VA was negligent in rendering medical services to the Veteran, but this is unsupported by the medical evidence.  There is no competent medical evidence or opinion of record that demonstrates that VA was negligent in rendering medical services to the Veteran, which proximately caused his death.  The Board recognizes that lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the issue in this case is a complex matter which requires specialized training for a determination as to causation, standard of care, foreseeability, etc., and it is therefore not susceptible of resolution by lay opinions.

The Board does not doubt the appellant's sincerity; however, the record does not contain any competent probative evidence to support her assertions.  Simply put, the appellant has submitted no competent evidence which tends to substantiate her contentions that the Veteran died due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment to the Veteran, or an event not reasonably foreseeable.

In the absence of competent evidence which demonstrates death as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, the Board concludes that entitlement to DIC pursuant to 38 U.S.C.A. § 1151 is not warranted.  Thus, although the Board is sympathetic to the appellant's contentions, the Board is unable to provide any legal remedy.  See Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  Accordingly, the claim for DIC under 38 U.S.C.A. § 1151 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The preponderance of the evidence is against the appellant's claim and the benefit-of-the- doubt rule does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).




	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1151 is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


